Citation Nr: 1450225	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-18 695	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for adjustment disorder with mixed emotional features. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to January 2004.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the RO increased the disability rating for his adjustment disorder with mixed emotional features to 50 percent retroactively effective as of March 26, 2009, so back to the date of receipt of his claim for a higher rating for this disability.  He since has continued to appeal for an even higher rating, including on the premise he is unemployable because of this and other service-connected disabilities and, therefore, additionally entitled to a derivative TDIU.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for his service-connected disability, absent express indication otherwise).

In February 2013, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board hearing".  A transcript of the hearing has been associated with the claims file, so is of record.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Since, however, these claims require further development before being decided, the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

Under the Veterans Claims Assistance Act (VCAA), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of his disability, a VA examination must be performed.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  

The Veteran contends that his service-connected adjustment disorder with mixed emotional features has worsened significantly since his last VA compensation examination in June 2009.  See letter from Disabled American Veterans (DAV) representative, August 2012.  Given that the last VA mental health examination was so long ago, indeed, some 51/2 years, a new examination is needed reassessing the severity of this service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).

The Veteran additionally maintains that he is unemployable as a result of the severity of his service-connected disabilities, so in combination, and therefore entitled to a TDIU.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Although the Veteran currently qualifies for consideration of a TDIU on a regular schedular basis under 38 C.F.R. § 4.16(a) because he has a 50 percent rating for his adjustment disorder with mixed emotional features and a combined rating exceeding 70 percent when additionally considering his several other service-connected disabilities, he also has a Master's Degree in accounting, has obtained his Certified Public Accountant (CPA) license, and, as of February 2013, was attending graduate school to additionally obtain his Master's in Business Administration (MBA) degree.  In his June 2009 application for unemployability benefits, he reported last working on a full-time basis as an accountant in March 2009, so just a few months earlier.  During his Travel Board hearing since held in February 2013, he testified that he had last worked instead in 2011, but nonetheless to having difficulty interacting with others, irrespective of whether at home, in his prior job, or while at school.  And he added that, although he has no problem doing a job, his variable behavior (e.g., volatile mood swings and such, which he described as "up and down") creates problems to the point that he in turn cannot be considered dependable, so a reliable employee.  He said the reasons he had not worked in a while were owing to his personality and timing, even though he was educated and talented enough.

As an opinion as to whether he is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his level of education and occupational experience has not been obtained, one is needed to assist in deciding this claim.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all records of the Veteran's VA and/or private evaluation and treatment since August 2012 and associate them with the paper or Virtual VA/VBMS electronic portion of the file.  This includes all records of his VA Vocational Rehabilitation and Training, assuming he was accepted into this program.  All efforts to obtain these records, assuming they exist, and all negative replies must be documented in the claims file.  The amount of effort needed to be expended on obtaining outstanding records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  And, as mentioned, appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's adjustment disorder with mixed emotional features.  The claims file, including a complete copy of this REMAND, must be made available to the examiner in conjunction with the examination for review of the pertinent medical and occupational history, and the examiner must note in the report of the evaluation that the file was reviewed.

Any and all tests and evaluations deemed necessary should be performed and the clinical findings reported in detail allowing addressing of the applicable rating criteria. 

Included in this overall clinical assessment must be an opinion as to the effect the Veteran's service-connected disabilities have on his employability - meaning his ability to obtain or retain employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age and disabilities that are not service connected.

Explanatory rationale is essential for the opinions offered concerning this issue of employability and the severity of the adjustment disorder with mixed emotional features, including if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

